 


109 HR 1026 IH: Cross-Border Cooperation in Northern Europe Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1026 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Shimkus (for himself and Mr. McCotter) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To foster cross-border cooperation in Northern Europe. 
 
 
1.Short titleThis Act may be cited as the Cross-Border Cooperation in Northern Europe Act of 2005. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Northern Europe is a vital part of Europe and one that offers continuing opportunities for United States investment. 
(2)Northern Europe offers an excellent opportunity to continue to implement the United States vision of a secure, prosperous, and stable Europe, in part because of— 
(A)historical tradition of regional cooperation; 
(B)the opportunity to engage the Russian Federation in positive, cooperative activities with its neighbors to the west; 
(C)commitment by the Nordic and Baltic states to regional cooperation and integration into western institutions; and 
(D)long-standing, strong ties with the United States. 
(3)In 1997, the United States established the Northern Europe Initiative (NEI) which provided a conceptual and operational framework for United States policy in the region, focused on developing a regional network of cooperation in the important areas of business and trade promotion, law enforcement, the environment, energy, civil society, and public health. 
(4)Since then the United States Northern Europe Initiative has sponsored a wide variety of regional and cross-border projects, including the following: 
(A)A United States-Lithuanian training program for entrepreneurs from Belarus and Kaliningrad. 
(B)The Great Lakes-Baltic Sea Partnership program implemented by the Environmental Protection Agency. 
(C)A Center of Excellence for Treatment of Multidrug-Resistant Tuberculosis in Riga, Latvia. 
(D)A regional HIV/AIDS strategy developed under United States and Finnish leadership. 
(E)Multiple efforts to combat organized crime, including regional seminars for police officers and prosecutors. 
(F)Programs to encourage reform of the Baltic electricity market and encourage United States investment in such market. 
(G)Language and job training programs for Russian-speaking minorities in Latvia and Estonia to promote social integration in those countries. 
(H)A mentoring partnership program for women entrepreneurs in the northwest region of Russia and the Baltic states, as part of broader efforts to promote women's participation in political and economic life. 
(5)(A)With the then pending accession of Estonia, Latvia, and Lithuania to the European Union (EU) and the North Atlantic Treaty Organization (NATO), the United States recognized the need for new policy approaches to Northern Europe. In 2003, the United States established the Enhanced Partnership in Northern Europe (e-PINE). 
(B)The United States Enhanced Partnership in Northern Europe provides the conceptual and operational framework for United States policy in the region, focused on developing a regional network of collaboration between Nordic and Baltic countries and the United States in promoting cooperative security, vibrant economies, and healthy societies within Northern Europe and beyond its borders. 
(C)Much of the focus of the Enhanced Partnership in Northern Europe has been on collaboratively extending the lessons learned from the success of Baltic states to other countries in the region. 
(D)Though primarily policy-oriented in focus, the Enhanced Partnership in Northern Europe has also sponsored projects and initiatives in the region, including the following: 
(i)Several joint projects between the United States and Latvia and Lithuania focused on democracy promotion and institution building in Belarus. 
(ii)A mentoring partnership program for women entrepreneurs in the northwest region of the Russian Federation, Finland, the Baltic states, Belarus, and Ukraine, as part of broader efforts to promote women’s participation in political and economic life. 
(iii)An outreach program to bring parliamentarians in the Baltic states to the United States. 
(6)The United States commends European Union efforts in Northern Europe associated with the EU’s “Northern Dimension” which is designed to address challenges in Northern Europe with regard to economic development, protection of the environment, the safety and containment of nuclear materials, and other issues. 
(7)While the European Union, its member states, and other European countries should clearly take the lead in addressing the challenges posed in Northern Europe and the wider region, in particular through appropriate yet substantial assistance provided by the European Union, the United States Enhanced Partnership in Northern Europe, and this Act are intended to supplement such efforts and build on the considerable assistance that the United States has already provided to the Baltic states and the Russian Federation. Partnership with other countries in the region means modest United States investment can have significant impact. 
(b)PurposeThe purpose of this Act is to demonstrate concrete support for continued cross-border cooperation in Northern Europe. 
3.Sense of CongressIt is the sense of Congress that— 
(1)the United States Enhanced Partnership in Northern Europe (e-PINE) is a sound framework for future United States involvement in Northern Europe; 
(2)the European Union should continue to authorize and fund the ‘Northern Dimension’ Initiative at appropriate yet substantial levels of assistance and that the United States and the European Union should continue to work collaboratively on issues of mutual interest; and 
(3)the United States should continue to support a wide-ranging strengthening of democratic and civic institutions on a regional basis to provide a foundation for political stability and investment opportunities, including cross-border exchanges, in Northern Europe and neighboring countries. 
4.Support for United States Enhanced Partnership in Northern Europe (e-PINE) projects 
(a)Availability of amounts from east european and the baltic states assistanceOf the amounts available for fiscal year 2006 to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) and the Support for Eastern European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) for assistance and for related programs for Eastern Europe and the Baltic States, not more than $2,000,000 is authorized to be available for the projects described in subsection (c). 
(b)Availability of amounts from independent states of the former soviet unionOf the amounts available for fiscal year 2006 to carry out the provisions of chapter 11 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2295 et seq.) and the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5801 et seq.) for assistance for the independent states of the former Soviet Union and related programs, such sums as may be necessary are authorized to be available for the projects described in subsection (c). 
(c)Projects describedThe projects described in this subsection are United States Enhanced Partnership in Northern Europe (e-PINE) projects relating to, but not exclusively, regional security, democracy promotion, democratic institution building, economic growth, environmental cleanup, law enforcement, public health, energy, business and trade promotion, and civil society. 
5.DefinitionsIn this Act: 
(1)Northern europeThe term Northern Europe means the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Kingdom of Denmark, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, and the Kingdom of Sweden. 
(2)United States enhanced partnership in northern europe (e-pine)The term United States Enhanced Partnership in Northern Europe or Enhanced Partnership in Northern Europe (commonly referred to as e-PINE) means the partnership formed in 2003 between the United States and the countries of Northern Europe to promote security, economic growth, and healthy societies in the region and appropriate neighboring countries through policy coordination and collaboration. 
(3)United States northern europe initiative (nei)The term “United States Northern European Initiative” or Northern European Initiative (commonly referred to as NEI) means the framework agreement established in 1997 between the United States and the countries of Northern Europe (including the northwest region of the Russian Federation (including Kaliningrad), the Republic of Belarus, and the Republic of Poland) to promote stability in the Baltic Sea region and to strengthen key institutions and security structures of the United States and the countries of Northern Europe. 
6.RepealThe Cross-Border Cooperation and Environmental Safety in Northern Europe Act of 2000 (Public Law 106–255) is hereby repealed.  
 
